People v Scott (2018 NY Slip Op 03381)





People v Scott


2018 NY Slip Op 03381


Decided on May 9, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2016-02662
 (Ind. No. 15-00348)

[*1]The People of the State of New York, respondent,
vPercy W. Scott, appellant.


Bruce A. Petito, Poughkeepsie, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Elizabeth L. Schulz of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Nicholas DeRosa, J.), rendered February 25, 2016, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant validly waived his right to appeal (see People v Sanders, 25 NY3d 337, 340-342; People v Ramos, 7 NY3d 737, 738), and the valid waiver of his right to appeal forecloses appellate review of the denial of that branch of his omnibus motion which was to controvert a search warrant and suppress the evidence recovered thereunder (see People v Brathwaite, 263 AD2d 89, 91). The defendant's waiver also precludes appellate review of his claim that he was deprived of the effective assistance of counsel inasmuch as the alleged ineffectiveness does not relate to the voluntariness of his plea (see People v Atkins, 157 AD3d 899; People v Amay, 156 AD3d 895; People v Flowers, 152 AD3d 791).
BALKIN, J.P., LEVENTHAL, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court